DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is issued to correct the Notice of Allowance mailed 10/19/2021 that inadvertently did not acknowledge the allowance of new dependent claims 24 and 25. 
Reasons for Allowance
Claims 1-15 and 21-25 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, depositing a first p-type semiconductor layer over a portion of a semiconductor substrate; depositing a first semiconductor layer over the first p-type semiconductor layer, wherein the first semiconductor layer is free from p-type impurities; forming a gate stack directly over a first portion of the first semiconductor layer; etching a second portion of the first semiconductor layer to form a trench extending into the first semiconductor layer, wherein at least a surface of the first p-type semiconductor layer is exposed to the trench; and forming a source/drain region in the trench, wherein the source/drain region is of n- type.
	Dependent claims 2-10 are allowed, because they depend on allowed claim 1. 

Independent claim 11 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed forming isolation regions extending into a semiconductor substrate; etching to remove a portion of the semiconductor substrate between the isolation regions to form a trench; performing a first epitaxy to grow a first semiconductor layer in the trench, wherein the first semiconductor layer is free from p-type impurities and n-type impurities; performing a second epitaxy to grow a first SiB layer over and contacting the first semiconductor layer; performing a third epitaxy to grow a second semiconductor layer over the first SiB layer, wherein the second semiconductor layer is free from p-type impurities and n-type impurities; and recessing the isolation regions, so that the second semiconductor layer and a portion of the first SiB layer are higher than top surfaces of the isolation regions to form a semiconductor fin.
	Dependent claims 12-15 are allowed, because they depend on allowed claim 11. 

Independent claim 21 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 21, forming isolation regions extending into a semiconductor substrate; forming a semiconductor strip between the isolation regions, wherein the semiconductor strip comprises a semiconductor fin protruding higher than top surfaces of the isolation regions, and wherein the forming the semiconductor strip comprises: epitaxially growing a first semiconductor layer, the first semiconductor layer being free from p-type impurities; and epitaxially growing a first p-type semiconductor layer over and contacting the first semiconductor layer; forming a gate stack on a top surface and sidewalls of the semiconductor fin; and epitaxially growing a source/drain region extending into the semiconductor fin, wherein the source/drain region contacts the first p-type semiconductor layer, and the source/drain region is an n-type region.
	Dependent claims 22-25 are allowed, because they depend on allowed claim 21. 
The closest prior art of record is US 2013/0161756 A1 to Glass et al. (“Glass”).
With respect to independent claim 1: Glass teaches of forming the source/drain regions by etching (see Figures 18d -18f) but it does not appear that a trench is made inside the claimed first p-type semiconductor layer but instead at the bottom of the fin of the connecting substrate.  
With respect to independent claim 11: Glass does not make obvious the SiB layers.
With respect to independent claim 21: Glass does not teach of wherein the semiconductor strip comprises a semiconductor fin protruding higher than top surfaces of the isolation regions. 
The art made of record and not relied upon is considered pertinent to Applicant's disclosure is listed on the Notice of References Cited-892 Form. Specifically, this is art related to etching a trench inside a fin to form the source/drain regions.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08 October, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895